DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 106799945).
Re claim 1, Wang et al. disclose a latching assembly comprising: a lift housing extending along a center axis between a first opened end and a second opened end and defining a chamber extending therebetween; a support tube (232) slidably disposed in said chamber extending about said center axis between a first end and a second end; a moving member (31, 32) disposed between said support tube and said lift housing for moving said lift housing between an extended position and a lowered position; said 

Re claim 2, Wang et al. disclose wherein said engagement members including a plurality of inner ring teeth (322) extending radially outwardly from an exterior surface of said inner ring (32), circumferentially spaced from one another, and along said center axis to an inner ring teeth end for engaging said outer ring.

Allowable Subject Matter
Claim 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dobre et al., Krehmer, Woehler et al., Mersmann et al., Kasian and JP ‘775 teach similar latching assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657

MTW
February 26, 2021